Caton, C. J. We are obliged to affirm this judgment much against our inclination. This sale was no doubt a great outrage, and we should as at present advised, not hesitate to reverse the proceeding, were it directly before us. But here it comes up collaterally, and we cannot disregard that proceeding unless it was void for the want of jurisdiction. We cannot hold that such was the case. The petition stated 'enough to require the court to act in the premises,—to set it in motion, and that was sufficient to give the court jurisdiction, and whatever was done under it, was not in the exercise of an usurped power, but of one conferred by law, and although the court may have exercised that power erroneously, its orders and decisions are binding till reversed. If we are to look into any errors in that proceeding, it must be brought before us by writ of error. The judgment must be affirmed. Judgment affirmed.